department of the treasury internal_revenue_service washington d c commissioner tax_exempt_and_government_entities_division jan 20if tep rat uniform issue list legend taxpayer a country s cpa j year year amount m ira x roth_ira y company b dear this is in response to a letters dated date date date and date in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations the regulations you submitted the following facts and representations in connection with your request taxpayer a works overseas and resides in country s taxpayer a files form_1040 as a united_states citizen and maintained a traditional individual_retirement_account under sec_408 of the internal_revenue_code with company b ira oo pee x page taxpayer a has been a client of cpa j for over years and has relied upon him for her tax preparation and tax planning in year taxpayer a consulted cpa j regarding converting ira x to a roth_ira cpa j examined taxpayer a’s previous tax returns and advised taxpayer a that for year her gross_income would be under the modified_adjusted_gross_income limit of sec_408a of the internal_revenue_code for purposes of converting her traditional_ira ira x to a roth_ira in year taxpayer a relying upon the advice of cpa j transferred amount m from ira x to a roth_ira roth_ira y and assumed that she had successfully converted her traditional_ira x to a roth_ira however cpa j did not advise taxpayer a that prior to the conversion of ira x her modified_adjusted_gross_income for conversion purposes included taxpayer a's foreign_earned_income which was usually deducted in computing adjusted_gross_income for form_1040 purposes and as a result taxpayer a’s modified_adjusted_gross_income for year exceeded the limit of code sec_408 taxpayer a did not discover this error and that her conversion of ira x was a failed conversion until after the expiration of the time limit for recharacterizing her failed roth_ira_conversion as a traditional_ira the service has not discovered taxpayer a’s error or sought to disqualify the year roth_ira_conversion based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter_ruling to recharacterize roth_ira y as a traditional_ira with respect to your ruling_request code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 question answer-6 of the regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's wig page intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer rete page failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section taxpayers a’s ruling_request requires the internal_revenue_service to determine whether she is eligible for relief under the provisions of sec_301_9100-3 of the regulations although taxpayer a was ineligible to convert her ira x to roth_ira y in year taxpayer a was unaware of these facts until the year and her lack of awareness was primarily based upon her reliance on the advice of her cpa cpa j upon realizing her mistake taxpayer a in a timely manner subsequently submitted this request for relief under sec_301 to the service under the set of circumstances described above taxpayer a satisfies the requirements of sec_301_9100-3 of the regulations accordingly we rule that pursuant to clauses i iii and v of sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter_ruling to recharacterize roth_ira y as a traditional_ira this letter assumes that the above iras qualify under either code sec_408 or code sec_408a at all relevant times this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office page if you wish to inquire about this ruling please contact x xx x sincerely yours frances v sloan ’ manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc
